        Case 2:20-cr-00024-JAD-VCF Document 33 Filed 10/05/20 Page 1 of 1




 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:20-cr-00024-JAD-VCF
 4
                       Plaintiff,                          ORDER
 5
           v.                                                      ECF No. 32
 6
     ALBERT SAMOA MAIFEA,
 7
                       Defendant.
 8
 9
10         IT     IS     ORDERED       that   the   revocation   hearing   currently   scheduled   for

11   Monday, October 5, 2020 at 2:00 p.m., be vacated and continued to October 19, 2020, at

12   10:30 a.m.

13         DATED this 5th day of October 2020.

14
15
                                                     UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                       3
